MEMORANDUM **
David Randal Williams appeals from the sentence imposed following the revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant contends that the district court abused its discretion by imposing conditions of supervised release requiring his participation in drug and alcohol treatment and mental health treatment. We disagree. Conditions of supervised release need not be reasonably related to the offense of conviction as long as they are reasonably related to the goals of supervised release. See United States v. Wise, 391 F.3d 1027, 1031 (9th Cir.2004). We conclude that the district court did not abuse its discretion in determining that the challenged conditions were appropriate in this case. See United States v. Lopez, 258 F.3d 1053, 1056-57 (9th Cir.2001). Furthermore, notice was not required before imposing the condition requiring participation in mental health treatment.1 See id. at 1055-56.
Appellant also contends that he was entitled to have a three-judge panel of this court decide the government’s October 2, 2006, motion to dismiss. We reject this contention. See 9th Cir. R. 27-1, advisory committee note (3)(c).
To the extent that appellant raises challenges to the underlying conviction, we conclude that such argument is outside the scope of this appeal.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We are not adjudicating at this time whether the orally imposed condition of supervised release requiring that the defendant take medications as part of a mental health treatment program was properly imposed. That issue was not raised in the briefs or by the district court.